                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 1597,
and RANDY SCHWEITZER,                                                 7:17CV5009

                                                      THIRD AMENDED ORDER SETTING
                      Plaintiffs,                      FINAL ORDER SCHEDULE FOR
                                                          PROGRESSION OF CASE
       vs.


CITY OF BROKEN BOW, NEBRASKA,

                      Defendant.


        This matter comes before the Court on the Stipulation to Extend Progression Deadlines
(Filing No. 34). After review of the stipulation and consultation with the parties, the Court finds
good cause exists to grant the requested extensions. However, granting the requested extensions
necessitates continuing the pretrial conference and trial dates. Accordingly,

       IT IS ORDERED: The Stipulation to Extend Progression Deadlines (Filing No. 34) is
granted, and the deadlines in the Second Amended Order Setting Final Schedule for Progression
of Case (Filing No. 29) are amended as follows:

       1)      The jury trial of this case is set to commence before John M. Gerrard, Chief
               United States District Judge, in North Platte, Nebraska, at 9:00 a.m. on October
               21, 2019, or as soon thereafter as the case may be called, for a duration of four (4)
               trial days. This case is subject to the prior trial of criminal cases and other civil
               cases that may be scheduled for trial before this one. Jury selection will be held at
               the commencement of trial.

       2)      The Pretrial Conference is scheduled before the undersigned magistrate judge on
               October 7, 2019, at 11:00 a.m., and will be conducted in chambers. The parties’
               proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
               nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on September 30, 2019.

       3)      The deposition deadline is May 30, 2019.

       4)      The deadline for filing motions to dismiss and motions for summary judgment is
               June 14, 2019.

       5)      The deadline for filing motions to exclude testimony on Daubert and related
               grounds is July 8, 2019.
6)     Motions in limine shall be filed seven (7) days before the pretrial conference. It is
       not the normal practice to hold hearings on motions in limine or to rule on them
       prior to the first day of trial. Counsel should plan accordingly.

7)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

8)     All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge, including all requests for changes of
       trial dates. Such requests will not be considered absent a showing of due
       diligence in the timely progression of this case and the recent development of
       circumstances, unanticipated prior to the filing of the motion, which require that
       additional time be allowed.

Dated this 3rd day of May, 2019.
                                             BY THE COURT:


                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                       -2-
